          Entered on Docket April 30, 2019

                                                          Below is the Order of the Court.

1

2
                                                           ___________________
3                                                          Christopher M. Alston
                                                           U.S. Bankruptcy Judge
4                                                           (Dated as of Entered on Docket date above)

5

6

7    _______________________________________________________________
8

9

10
                                UNITED STATES BANKRUPTCY COURT FOR
11                         THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                                    CASE NO. 17-14798
13
     Linn, Joshua James
14   Sounalath-Linn, Jennifer Kulaya                           ORDER APPROVING FINAL
                                                               REPORT AND APPLICATIONS
15
                                                               FOR ADMINISTRATIVE
16                                    Debtor(s).               EXPENSES AND AUTHORIZING
                                                               DISBURSEMENT
17
                THIS MATTER came on for hearing/no hearing being necessary under the circumstances, upon
18
     Notice of Filing Final Report and Applications for Compensation; it appearing that the Trustee's Final
19
     Report and Accounting is correct and reasonable in all respects, and that the same should be approved,
20
     and, it appearing that the fees requested are justified and reasonable, and the Court being fully informed;
21
     now, therefore, it is hereby,
22              ORDERED that the disbursements made by the Trustee as set forth in this report are approved
23   and the Final Report and Account of the Trustee is hereby allowed, approved and confirmed, and it is
24   further,
25              ORDERED that the fees and expenses of Nancy L. James, Trustee, are approved, and it is

26
     further,
                ORDERED that the Trustee, Nancy L. James, may make the following disbursements:
27

                                                                            Nancy L. James, Trustee
     ORDER APPROVING FINAL                                                   15008 63RD DRIVE, S.E.
     REPORT/UST FORM 710 - 1                                                 SNOHOMISH, WA 98296
                                                                                  (425) 485-5541



      Case 17-14798-CMA              Doc 33   Filed 04/30/19    Ent. 04/30/19 14:07:52          Pg. 1 of 4
                                                           Below is the Order of the Court.
                                   TOTAL AMOUNT AVAILABLE $8,989.36
1

2                         100.00% Disbursement to Chapter 7 Costs of Administration

3    NANCY L. JAMES, Trustee Compensation                                                             $1,668.00
4
     NANCY L. JAMES, Trustee Expenses                                                                    $88.24
5
                           Total Costs of Administration                                              $1,756.24
6
                                   TOTAL AMOUNT AVAILABLE $7,233.12
7
                                                   Priority
8                                    0.00% Disbursement to Priority Claims

9    Claim                                            Amount         Pro Rata      Less Taxes           Net
      No.    Claimant                                 Allowed      Disbursement     Withheld        Distribution
10

11
     Total Allowed Priority Claims:                        $0.00
12   Total Disbursement to Priority Creditors:                             $0.00
13
                                   TOTAL AMOUNT AVAILABLE $7,233.12
14                                            General Unsecured
                                    2.25% Disbursement to Unsecured Claims
15

16
     Claim                                                                     Amount                  Pro Rata
       No.              Claimant                                               Allowed             Disbursement
17   1                  Wells Fargo Bank, N.A.                                 9,497.96                  214.53
     2                  Mohela On Behalf Of Sofi                              97,491.89                2,202.09
18
     3                  Citibank, N.A.                                         6,497.68                  146.77
19   4                  Us Dept Of Education                                 206,740.91                4,669.73

20   Total Allowed General Unsecured Claims:                               $320,228.44
     Total Disbursement to General Unsecured Creditors:                                               $7,233.12
21

22                                               Tardily Filed Claims

23   Claim                                                                     Amount                  Pro Rata
      No.               Claimant                                               Allowed             Disbursement
24

25
     Total Tardily Filed Unsecured Claims:                                         $0.00
26   Total Disbursement to Tardily Filed Unsecured Creditors:                                             $0.00
27

                                                                         Nancy L. James, Trustee
     ORDER APPROVING FINAL                                                15008 63RD DRIVE, S.E.
     REPORT/UST FORM 710 - 2                                              SNOHOMISH, WA 98296
                                                                              (425) 485-5541



      Case 17-14798-CMA         Doc 33     Filed 04/30/19       Ent. 04/30/19 14:07:52     Pg. 2 of 4
                                                           Below is the Order of the Court.
                                  TOTAL AMOUNT AVAILABLE $0.00
1
                                            Unsecured Interest
2                           0.00% Disbursement to LEGAL RATE OF INTEREST

3    Claim                                                                     Amount                 Pro Rata
      No.              Claimant                                                Allowed            Disbursement
4

5
     Total Allowed Unsecured Interest Claims:                                     $0.00
6    Total Disbursement to Unsecured Interest Creditors:                                                 $0.00
7
     Total Allowed Unsecured Claims:                                       $320,228.44
8    Total Disbursement to Unsecured Creditors:                                                      $7,233.12
9                                   TOTAL AMOUNT AVAILABLE $0.00
10
                                             Debtor Exemption
                                   0.00% Disbursement to Debtor Exemption
11
     Claim                                                                     Amount                 Pro Rata
12    No.              Claimant                                                Allowed            Disbursement
13
     Total Allowed Debtor Exemption:                                              $0.00
14   Total Disbursement to Debtor Exemption:                                                             $0.00
15
                                    TOTAL AMOUNT AVAILABLE $0.00
16                                           Surplus Funds to Debtor
                                     0.00% Disbursement to Back to Debtor
17
     Claim                                                                     Amount                 Pro Rata
18
      No.              Claimant                                                Allowed            Disbursement
19
     Total Allowed Surplus Funds to Debtor:                                       $0.00
20   Total Disbursement to Surplus Funds to Debtor:                                                      $0.00
21
                                    TOTAL AMOUNT AVAILABLE $0.00
22                                                Secured
                                    0.00% Disbursement to Secured Claims
23
     Claim                                                                     Amount                 Pro Rata
24
      No.              Claimant                                                Allowed            Disbursement
25

26   Total Allowed Secured Claims:                                                $0.00
27
     Total Disbursement to Secured Creditors:                                                            $0.00

                                                                        Nancy L. James, Trustee
     ORDER APPROVING FINAL                                               15008 63RD DRIVE, S.E.
     REPORT/UST FORM 710 - 3                                             SNOHOMISH, WA 98296
                                                                              (425) 485-5541



      Case 17-14798-CMA         Doc 33    Filed 04/30/19      Ent. 04/30/19 14:07:52       Pg. 3 of 4
                                                         Below is the Order of the Court.

1
               IT IS FURTHER ORDERED that the trustee is hereby authorized to abandon all unadministered
2    assets.
3

4                                               // End of Order //
5    Presented by:

6
       /s/Nancy L. James
7
     Nancy L. James,Trustee
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                      Nancy L. James, Trustee
     ORDER APPROVING FINAL                                             15008 63RD DRIVE, S.E.
     REPORT/UST FORM 710 - 4                                           SNOHOMISH, WA 98296
                                                                            (425) 485-5541



      Case 17-14798-CMA          Doc 33    Filed 04/30/19    Ent. 04/30/19 14:07:52      Pg. 4 of 4
